REASONS FOR ALLOWANCE AND STATUS OF CLAIMS
This application is in condition for allowance except for the presence of claims 6-7 directed to withdrawn inventions non-elected without traverse.  Accordingly, claims 6-7 have been cancelled.

The following is an examiner’s statement of reasons for allowance: 
The instantly claimed method of preparing the compound of formula III is neither anticipated nor rendered obvious over the art. The closest prior art is in European Journal of Organic Chemistry, 2010, vol. 5, pg. 862 as cited by Applicant in the specification. The starting material in the prior art incorporates a chloro group instead of a fluorine atom for formula I and is coupled with various reactants besides that of formula II. Furthermore, Applicants have shown that switching from a chloro group to a fluorine atom provides advantageous results in terms of catalyst loading and overall yield. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 

AMENDMENT TO THE CLAIMS

1.	Cancel claims 6-7.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624